Mb. Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
Before the holding of the hearing for which the parties were cited, the attorney for the petitioner presented a writing in which he set forth that in his original petition, through an involuntary error, he had stated that his client had no “recorded” title, instead of stating that he had no “written” *507title of ownership, whereupon it was ordered that said statement should be considered a;s having been made, and the writing in question should he added to his record.
Notwithstanding the rectification made in the said writing by the attorney for the petitioner, it would not he proper to make the requested declaration of ownership in favor of the latter, inasmuch as the witnesses produced only testified that he was in possession of the land in question for more than two years, hut without specifying that he possessed it for sis years or more, which is the period of possession required hy the Judicial Order of April 4, 1899, and which is applicable to the case ; and although they add that the former owner of the land was in the quiet and peaceable possession thereof for a period of more than twelve years and had paid the taxes thereon, they fail to state whether or not he was in possession under title, which is an indispensable requisite to the acquisition of real property by ordinary prescription, and which must always be proven, specifying it particularly, in order that the court may determine whether or not it is a proper title for the purposes of prescription. These requisites have not been complied with in the present case, and accordingly it cannot be held that the ownership claimed by the petitioner has been well established.
Having examined article 395 of the Mortgage Law, articles 1940, 1952, 1953 and 1954 of the old Civil Code, and the Judicial Order of April 4, 1899, we adjudge that we ought tp affirm and do affirm the judgment appealed from, in so far as it denies the declaration of ownership requested, with costs against the appellant.
Justices Hernández, Figueras, Sulzbacher' and MacLeary concurred.